The plaintiff in error was tried and convicted on an information charging the unlawful possession of intoxicating liquors and on the 25th day of September, 1915, judgment was rendered and he *Page 611 
was sentenced to be confined in the county jail for ninety days and to pay a fine of one hundred dollars. From the judgment he appealed by filing in this court on November 24, 1915, a petition in error with case-made.
The record shows that pending said appeal he was released upon bond. Counsel for the state have filed a motion to dismiss said appeal, which motion sets forth that the grand jury in and for Nowata county returned seven indictments against the plaintiff in error between the first and fourth day of March, 1915. That bench warrants were duly issued on said indictments and that the sheriff of Nowata county and his deputies have made diligent search for the said John Noble Nave, and have been unable to find or learn his whereabouts. In support of the motion to dismiss is attached the affidavits of James Mayes, sheriff of Nowata county, and William Clay, deputy sheriff of said county.
On the facts as averred in the motion and in the affidavits supporting the same, we are of the opinion that plaintiff in error has waived the right to have his appeal in this case considered and determined. The motion to dismiss the appeal is therefore dismissed. Mandate forthwith.